Citation Nr: 0016109	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-17 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Douglas C. Lehman, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
the issue appealed.


REMAND

On June 25, 1998 the Board issued a decision which denied 
entitlement to service connection for hypertension.

In April 1999 the Secretary of Veterans Affairs and the 
appellant, through his counsel, Christian A. Newton, Esquire, 
filed a joint motion, pursuant to United States Court of 
Veterans Appeals (now United States Court of Appeals for 
Veterans Claims) (Court) Rules 27 and 45(g)(2), to vacate and 
remand the June 25, 1998 decision of the Board, and to stay 
further proceedings in this appeal pending the Court's 
decision upon this motion.  The motion, after first noting 
that the provisions of 38 C.F.R. § 3.103(a) (1999) set forth 
VA's statement of policy with respect to procedural due 
process and appellate rights, see Grovhoug v. Brown, 7 Vet. 
App. 209, 213 (1994), i.e., the right to a hearing and the 
right to representation.  In short, the joint motion noted 
that the veteran's former representative AMVETS, had 
withdrawn its representation a few days prior to the 
certification for appeal in May 1998 and that the veteran 
himself had never withdrawn his request for a Travel Board 
hearing.  

The joint motion concluded by noting that, given the due 
process deficiencies associated with this appeal, the parties 
requested the June 25, 1998 Board decision be vacated, and 
the case remanded pursuant to 38 C.F.R. § 20.904(a).  The 
Court granted the motion in May 1999.

In the meantime the veteran's current representative, Mr. 
Lehman, has entered his appearance as the veteran's 
representative in the current appeal before the Board.  A 
remand still is required to afford the veteran the 
opportunity for a Travel Board hearing at the RO.

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran and his representative should be 
notified in writing of the date, time and 
location of the hearing, and a copy of 
the notification letter should be 
associated with the claims file.

The purpose of this remand is to afford the veteran due 
process of law and to comply with the Order of the Court.  No 
action is required of the appellant unless or until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter at his 
hearing.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


